OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The only contention advanced by appellant is that she was subjected to a custodial interrogation, and that accordingly, in the absence of having been advised of her constitutional preinterrogation rights, all statements made by her should have been suppressed. Inasmuch as the determination by the suppression court that there was no custodial interrogation (generally a factual issue) has been affirmed by the Appellate Division we could overturn it only if we were to conclude as a matter of law that the proof was insufficient to establish that the interrogation was noncustodial (cf. People v Oden, 36 NY2d 382). This we cannot do on the record before us, *803particularly inasmuch as the police came to appellant’s home at her invitation.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order affirmed.